 



Exhibit 10.43
FIRST AMENDMENT AGREEMENT
     This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 24th
day of October, 2006 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement; and
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under this Agreement (“Agent”).
     WHEREAS, Borrower, Lenders and Agent are parties to that certain Amended
and Restated Credit Agreement, dated as of September 28, 2006, that provides,
among other things, for loans and letters of credit aggregating One Hundred
Fifty Million Dollars ($150,000,000), all upon certain terms and conditions (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”);
     WHEREAS, Borrower desires to increase the Total Commitment Amount by
exercising the accordion provision set forth in Section 2.9(b) of the Credit
Agreement;
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrower, Agent and the
Lenders agree as follows:
     1. Amendment to Introduction. The Credit Agreement is hereby amended to
delete its introductory paragraph therefrom and to insert in place thereof the
following:
     This AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made
effective as of the 28th day of September, 2006 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 10.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

 



--------------------------------------------------------------------------------



 



     (c) KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner and
administrative agent for the Lenders under this Agreement (“Agent”); and
     (d) WELLS FARGO BANK, N.A., as syndication agent (“Syndication Agent”).
     2. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definition of “Total Commitment Amount” therefrom and to
insert in place thereof the following:
     “Total Commitment Amount” shall mean (a) for any date prior to the First
Amendment Effective Date, the Closing Commitment Amount, and (b) on the First
Effective Date and thereafter, One Hundred Eighty Million Dollars
($180,000,000), as such amount may be increased up to the Maximum Commitment
Amount pursuant to Section 2.9(b) hereof, or decreased pursuant to
Section 2.9(a) hereof.
     3. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definition thereto:
     “First Amendment Effective Date” shall mean October 24, 2006.
     4. Addition to Agency Provisions. Article IX of the Credit Agreement is
hereby amended to add the following new Section 9.15 thereto:
     Section 9.15. Other Agents. As used in this Agreement, the term “Agent”
shall only include Agent. The Syndication Agent shall not have any rights,
obligations or responsibilities hereunder in such capacity.
     5. Amendment to Schedule 1. The Credit Agreement is hereby amended to
delete Schedule 1 (Commitments of Lenders) therefrom and to insert in place
thereof a new Schedule 1 in the form of Schedule 1 hereto.
     6. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) deliver to Agent, for delivery to Wells Fargo Bank, N.A., a Revolving
Credit Note in the amount specified in Schedule 1 to the Credit Agreement;
     (b) execute and deliver to Agent, for its sole benefit, the First Amendment
Agent Fee Letter, and pay to Agent, for its sole account, the fees stated
therein;
     (c) execute and deliver to Agent the First Amendment Closing Fee Letter and
pay to Agent, for the benefit of Wells Fargo Bank, N.A., the fees stated
therein;
     (d) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and

2



--------------------------------------------------------------------------------



 



     (e) pay all legal fees and expenses of Agent in connection with this
Amendment.
     7. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists
under the Credit Agreement, nor will any occur immediately after the execution
and delivery of this Amendment or by the performance or observance of any
provision hereof; (e) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (f) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.
     8. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing. The notice address for
Wells Fargo Bank, N.A. set forth on the signature pages of this Amendment shall
be the notice address of Wells Fargo Bank, N.A. for purposes of Section 10.4 of
the Credit Agreement.
     9. Waiver. Borrower, by signing below, hereby waives and releases Agent and
each of the Lenders, and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
     10. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     11. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     12. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

3



--------------------------------------------------------------------------------



 



     13. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



     14. JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWER, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

                          TELETECH HOLDINGS, INC.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        KEYBANK NATIONAL ASSOCIATION,                as Agent
and as a Lender    
 
               
 
      By:        
 
               
 
          Jeff Kalinowski    
 
          Senior Vice President    
 
                        WELLS FARGO BANK, N.A.,     Address:   Commercial
Banking      as Syndication Agent and as a Lender    
 
  1700 Lincoln Street, 8th Floor            
 
  Denver, Colorado 80274   By:        
 
               
 
  Attn: Joe Gavan   Name:        
 
               
 
      Title:        
 
               
 
                        JPMORGAN CHASE BANK, N.A.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

5



--------------------------------------------------------------------------------



 



                          BANK OF AMERICA, N.A.    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        WACHOVIA BANK, NATIONAL ASSOCIATION    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               
 
                        THE NORTHERN TRUST COMPANY    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing First Amendment Agreement dated as of October 24, 2006. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                  TELETECH SERVICES CORPORATION       TELETECH CUSTOMER CARE    
        MANAGEMENT (COLORADO), LLC
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               
 
                TELETECH CUSTOMER CARE MANAGEMENT (WEST       TELETECH
GOVERNMENT SOLUTIONS, VIRGINIA), INC.       LLC
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

7



--------------------------------------------------------------------------------



 



                  TELETECH CUSTOMER SERVICES, INC.       TTEC NEVADA, INC.
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               
 
                TELETECH INTERNATIONAL HOLDINGS, INC.       NEWGEN RESULTS
CORPORATION
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               
 
                DIRECT ALLIANCE CORPORATION       TELETECH STOCKTON, LLC
 
               
By:
          By:    
 
               
Name:
          Name:    
 
               
Title:
          Title:    
 
               

8



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                      REVOLVING                 CREDIT        
COMMITMENT   COMMITMENT     LENDERS   PERCENTAGE   AMOUNT   MAXIMUM AMOUNT
KeyBank National Association
    36.11 %   $ 65,000,000     $ 65,000,000  
 
                       
Wells Fargo Bank, N.A.
    16.66 %   $ 30,000,000     $ 30,000,000  
 
                       
JPMorgan Chase Bank, N.A.
    13.88 %   $ 25,000,000     $ 25,000,000  
 
                       
Bank of America, N.A.
    13.88 %   $ 25,000,000     $ 25,000,000  
 
                       
Wachovia Bank, National Association
    11.11 %   $ 20,000,000     $ 20,000,000  
 
                       
The Northern Trust Company
    8.33 %   $ 15,000,000     $ 15,000,000  
 
                       
Total Commitment Amount
    100 %   $ 180,000,000     $ 180,000,000  

1